DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I (peptides) and the sequence of SEQ ID 1 coupled to SEQ ID 10 in the reply filed on 23 Dec, 2021 is acknowledged.
Applicant elected the peptide of SEQ ID 1 coupled to SEQ ID 10 as a membrane transport peptide.  A search was conducted for this invention, and it was determined to be novel and unobvious over the prior art.  Following Markush practice, the search was expanded to the Markush claim (claim 3), which was also determined to be novel and unobvious over the prior art.  The closest prior art found was Martin (US 20130280259).  Martin discusses using antibodies to interrupt the same interaction that applicant’s peptides disrupt (title).  Polypeptides comprising some of the sequences of claim 3 are explicitly discussed, but as antigens to which the antibodies are raised to (paragraph 114).  Thus, there is no reason to attach a residue that facilitates transport across a cellular membrane to these peptides.  Thus, applicant’s elected peptide and the Markush group it was claimed in are both novel and unobvious over the prior art.  Examination was then expanded to the independent claim (claim 1), and a reference was discovered that anticipated it.

Claims Status
Claims 2-9 and 12-21 are pending.
Claims 2-7 and 9 have been amended.
Claims 12-21 are new.
s 4, 6-9, 12, and 14-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 Dec, 2021.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  these claims describe peptides without a SEQ ID number.  The MPEP states that "37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application” (MPEP 2422.03).  Appropriate correction is required.

Claims 3, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The disclosure is objected to because of the following informalities: the disclosure contains peptide sequences without the appropriate SEQ ID number, note the bottom of p8, for example.   The MPEP states that "37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application” (MPEP 2422.03).
Appropriate correction is required.

Drawings
The drawings are objected to because the drawings contain peptide sequences without the appropriate SEQ ID numbers, note fig 2a.  The MPEP states that "It should be noted that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the sequence listing and the sequence identifier ("SEQ ID NO:X") must be used, either in .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art could recognize if a given compound will inhibit the interaction between β-arrestin and NK1R.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicant has disclosed a small number of peptide fragments from the C-terminus of NK1R that have the required properties.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicant has claimed compounds that interfere with the interaction between β-arrestin and NK1R.  This means that the compounds must have the functional ability to stop this interaction.  However, applicant has not disclosed what structural features are required for a compound to have this functional ability.  A person of skill in 
Applicant explicitly discusses multiple potential methods by which their invention can be carried out, including inhibiting phosphorylation of NK1R due to direct binding to the responsible kinase, blocking the same interaction by binding allosterically to the kinase, binding directly to phosphorylation sites of NK1R to prevent the phosphorylation, or interacting directly with β-arrestin (p7, 2nd paragraph).  Other methods can be considered as well, such as methods that interfere with production of the appropriate proteins, such as siRNA technology or interfering with upstream signaling.  This is complicated by the fact that β-arrestin is not one protein, but a family of proteins (Lohse et al, Mol. Cell. (2008) 31 p619-621, p619, 1st column, 1st paragraph).  There is no reason to believe that any molecule that will work by one of these mechanisms must also work by all the others; indeed, given any level of specificity, it would be considered surprising that one did.  All that applicant has disclosed a small number of peptides that are fragments of the N-terminus of NK1R, which presumably competes with the full length receptor for binding.  There is no disclosure of any structural requirements or examples for binding to any other locations on any protein.
The prior art is not much help.  Kotula et al (PLoS ONE (2014) 9(4)) discusses an aptamer that binds to β-arrestin 2 to disrupt the Wingless pathway (2nd page, 1st column, 2nd paragraph), but does not discuss NK1R.  Likewise, Lymperopoulos et al (J. Am. Col. Cardiol. (2011) 57(1) p356-365) discusses using gene therapy to manipulate expression of β-arrestin 1 (abstract) but does not disucss NK1R.  Martin (US 20130280259) discusses antibodies to NK1R used for one of the applications of applicant’s invention (cancer therapy) (title), but do not give the sequence of the variable region of the antibodies; just the sequence of the peptides used to generate the antibodies.  
It should be noted that, even if a polypeptide is found that meets the functional limitations of the claims, it is very difficult to use that sequence to extrapolate to other sequences with similar activity.  Yampolsky et al (Genetics (2005) 170 p1459-1472) examined the retention of activity of polypeptides after mutation (abstract).  It is very common for any mutation to abrogate activity, even conservative substitutions (table 3, p1465, top of page).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, and claims dependent on it, requires a fragment of one or more phosphorylation sites on the intracellular C-terminus of NK1R.  It is not clear what is required to meet this limitation.  It could be any amino acid that is phosphorylated in NK1R (so any peptide with a Ser, Thr, or Tyr would read on the claim), it could be the phosphorylated residue plus the flanking sequence that identifies that particular residue to the kinase as one to be phosphorylated, or it could be a fragment long enough to unambiguously identify it as a fragment of NK1R.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


first rejection
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 20130280259).

Martin discusses antibodies against NK1 to treat cancer (title).  These antibodies are directed to a segment that comprises SEQ ID 1 of the instant claims (paragraph 114).  This antibody is directed to a segment of the protein that applicant’s invention manipulates, and is used for one of the applications that applicants teach their invention is useful for.  A person of skill in the art would thus reasonably assume that these antibodies meet the functional limitations of claim 1, anticipating it.

second rejection
Claim(s) 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (Mol. Pharm. (2013) 10 p1063-1069)

	Jones et al discuss a peptide C16-KTTKS.  Note that this sequence has a palmitic acid on the N-terminus, and comprises the sequence KS, which, as evidenced by claim 3 of applicant’s disclosure, is a phosphorylation sequence of NK1R.  As this compound has all the structural properties that applicants have stated as required for activity, the activity must necessarily follow, anticipating claim 1.
	The compound has a palmitic acid attached to a sequence comprising KS, anticipating claims 2 and 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/064,061 (US 20190000981) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claim anticipates the instant claim.
Competing claim 1 describes a compound to modulate NK1R.  As this has every structural element that applicant has stated is required to meet the functional limitations of claim 1 of the instant application, and it has similar activity, it will necessarily meet the limitations of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

second rejection
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17/287,949 (20220031849) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claim anticipates the instant claim.
1R.  As this is the same receptor as instant claim 1, and describes all the structural elements applicants have stated are required for that claim, it must necessarily meet all the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658